Citation Nr: 0030604	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  97-12 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1969.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied the veteran's claim seeking 
entitlement to service connection for bilateral hearing loss.  
The veteran submitted a notice of disagreement with that 
rating decision in January 1997.  In February 1997, he was 
provided with a statement of the case.  His substantive 
appeal was received in March 1997.  The Board notes that 
other issues which were also denied by the September 1996 
rating decision were originally part of this appeal, but the 
veteran subsequently withdrew his appeal as to all issues 
other than the one issue identified on the first page of this 
decision.

The case was previously before the Board in July 1999, and 
was remanded to the RO for additional evidentiary 
development.  The case is now returned to the Board.  
Subsequent to the Board's prior review, the RO also denied 
service connection for bilateral tinnitus, and included that 
issue within the supplemental statement of the case provided 
in May 2000.  However, the issue of service connection for 
tinnitus has not been developed for appellate review inasmuch 
as, according to the records before the Board, the veteran 
has not filed a notice of disagreement, nor has he filed a 
substantive appeal.  Accordingly, that issue is not before 
the Board at this time.

The Board also notes that the veteran made an inquiry in 
August 1996, regarding a possible claim for a child with 
spina bifida.  The veteran was informed in September 1996 
that no such benefits were currently authorized but that he 
would be informed of any future changes in the law regarding 
such claims.  The Board notes that more recent legislative 
changes have authorized payment of monetary allowances for 
children of Vietnam veterans who suffer from spina bifida.  
See 38 C.F.R. § 3.814 (2000).  There is no pending appeal as 
to such a claim.  However, the matter is called to the 
attention of the veteran, his representative, and the RO.  
The RO should take appropriate action to fully develop the 
issue.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran is shown to have a history of acoustic trauma 
during his service.

3.  The veteran is currently shown to have a diagnosis of 
bilateral sensorineural hearing loss which is consistent with 
his history of acoustic trauma in service.

4.  The evidence of record suggests that the veteran's 
bilateral hearing loss is, as likely as not, attributable to 
his acoustic trauma in service.


CONCLUSION OF LAW

By extending the veteran the benefit of the doubt, the Board 
concludes that the veteran has bilateral hearing loss, which 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2000).  
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____ (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107(b)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Review of the veteran's DD Form 214 reveals that he served in 
the Republic of Vietnam, and amongst his awards and 
decorations were the Combat Infantry Badge and two Purple 
Heart Medals.  He had an military occupational specialty in 
the infantry.

Service medical records disclose that the veteran was twice 
wounded in Vietnam, having received a shell fragment wound to 
the left foot in May 1968 and to the right arm in July 1968.  
Both incidents were considered minor wounds, and the veteran 
returned to duty after receiving treatment on each occasion.  
The clinical record from July 1968 notes that the fragment 
wound was to the right finger and that the veteran also had 
blood in the ear canal from a possible perforation of the 
right ear drum.  There were no other service medical records 
indicating complaints of hearing loss or regarding the ears.  
On separation examination in July 1969, the veteran denied 
hearing loss or ear trouble.  Examination findings, including 
audiometric findings, were normal.  

There is a post-service medical record dated in July 1971, 
which reports that the veteran was treated in June 1971, and 
wax in his left ear was removed.  No other information 
concerning the nature of the veteran's complaints were 
provided, and there were no audiometric findings.

The veteran submitted a claim seeking service connection for 
damage to his right ear in July 1971.  The claim was 
administratively denied after he failed to report for a 
scheduled examination.

The veteran's current claim was received in June 1996, and 
the veteran underwent a VA audio examination in August 1996.  
He gave a history of a perforated right ear drum in service.  
He also related a history of military noise exposure from 
guns and bombs.  He reported a general decrease in hearing 
acuity.  The examiner stated that, after testing, the veteran 
noted that he was not sure whether his right or left ear drum 
was perforated.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
30
30
LEFT
15
15
25
55
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
There were no complaints of tinnitus.  The summary indicated 
a diagnosis of mild sensorineural hearing loss in the right 
ear and mild to moderate sensorineural hearing loss in the 
left ear.

In March 1997, the veteran and his spouse, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  In pertinent part, 
the veteran testified that the statement by the VA examiner 
that he was unsure as to which ear drum was perforated was 
inaccurate.  The veteran stated that he was certain all along 
that his original injury happened to his right ear drum in 
July 1968, and that this was supported by his service medical 
records.  The veteran also testified that he had undergone 
significant noise exposure while in the military, and had no 
significant post-service noise exposure.  He indicated that 
he was currently employed in an office job with the 
Department of Corrections.  He also stated that he had 
received no medical treatment for his ears, other than the 
treatment record from 1971 which was within the claims file 
and his recent VA examination.  A complete transcript of the 
testimony is of record.

Subsequent to the Board's remand, the veteran underwent a VA 
audiometric examination in January 2000.  He complained of 
bilateral hearing loss.  He noted a history of having been 
injured when his armored personnel carrier was hit by an 
explosion, with a resulting perforated right ear drum 
claimed.  He noted significant noise exposure in the 
infantry, and he denied post-service noise exposure.  The 
veteran also complained of tinnitus which was not noted on 
the 1996 examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
35
35
LEFT
15
15
25
55
50

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 88 percent in the left ear.  
The diagnosis was mild sensorineural hearing loss in the 
right ear and moderate sensorineural hearing loss in the left 
ear.  It was stated that these findings were consistent with 
noise-reduced hearing loss.

The veteran underwent a further VA examination of the ears in 
January 2000 and all physical findings were unremarkable.  
Both tympanic membranes were intact.  There was no evidence 
of a perforation of the right tympanic membrane.  Other than 
the previously diagnosed hearing loss, the ears were normal, 
with no physical defects or disease.

Received in April 2000 was a private medical record from the 
office of David Higgins, M.D., who had performed an 
evaluation of the veteran in September 1999.  This evaluation 
also noted the veteran's history of acoustic trauma in 
service with no post-service noise exposure.  The diagnosed 
bilateral sensorineural hearing loss was reported as 
consistent with the history of acoustic trauma in service.

II.  Analysis

Initially, the Board notes that, until very recently, the RO 
and the Board were required by law to assess every claim, 
before completing our adjudication as to the its merits under 
substantive law, to determine whether it was well grounded, 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  A claimant 
seeking benefits under a law administered by the Secretary of 
Veterans Affairs had the burden to submit sufficient evidence 
to justify a belief by a fair and impartial individual that 
the claim was well grounded; then, if that burden was met, VA 
had the duty to assist the claimant in developing additional 
evidence pertaining to the claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78, 81-2 (1990); Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995).  If the burden was not 
met, the duty to assist pursuant to section 5107(a) did not 
attach.  Anderson v. Brown, 9 Vet.App. 542, 546 (1996).  
Indeed, if the claim was not well grounded, the Board was 
without jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v. Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet. App. ___, No. 96-1517 (Nov. 6, 2000) (per curiam).

In this regard, the Board observes that the United States 
Congress has recently passed, and the President has signed 
into law, legislation repealing the requirement that a claim 
be well grounded.  Several bills were involved in that 
process, and the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096.

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  The Board finds that 
the evidence in this case is adequately developed to permit a 
decision in the veteran's favor, as will be explained more 
fully below.  Accordingly, a remand is unnecessary in this 
case.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for a disease diagnosed after 
service discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Impaired hearing will be considered to be a disability, for 
VA benefits purposes, when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The Board notes that both VA and private medical records 
demonstrate that the veteran currently has bilateral hearing 
loss as defined by the regulation.  The remaining question is 
whether this current diagnosis of hearing loss is due to 
noise exposure in service, even though not first shown until 
many years after service.

Having carefully reviewed the entire evidentiary record, the 
Board finds that service connection for bilateral hearing 
loss is warranted.  In this regard, the Board notes that the 
veteran was clearly exposed to acoustic trauma during his 
service as evidenced by his testimony and also by his 
military occupational specialty, his Combat Infantry Badge, 
and his two Purple Heart Medals awarded for shell fragment 
wounds.  To the extent that the veteran's testimony regarding 
exposure to noise in service must be evaluated for its 
credibility, the Board notes that 38 U.S.C.A. § 1154 is for 
application to any such evaluation.

That law provides as follows:  

(a) The Secretary shall include in the 
regulations pertaining to service connection 
of disabilities (1) additional provisions in 
effect requiring that in each case where a 
veteran is seeking service connection for 
any disability due consideration shall be 
given to the places, types, and 
circumstances of such veteran's service as 
shown by such veteran's service record, the 
official history of each organization in 
which such veteran served, such veteran's 
medical records, and all pertinent medical 
and lay evidence, and (2) the provisions 
required by section 5 of the Veterans' 
Dioxin and Radiation Exposure Compensation 
Standards Act (Public Law 98-542; 98 Stat. 
2727).

(b) paign, or expedition, the 
Secretary shall accept as sufficient proof 
of service connection of any disease or 
injury alleged to have been incurred in or 
aggravated by such service satisfactory lay 
or other evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, 
conditions, or hardship of such service, 
notwithstanding the fact that there is no 
official record of such incurrence or 
aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in 
favor of the veteran.  Service connection of 
such injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.

38 U.S.C.A. § 1154.  By application of this statute, the 
Board finds the veteran was engaged in combat, and his 
testimony of significant noise exposure during service as a 
result of such combat is found to be entirely credible to the 
Board.

The Board notes that there is no medical evidence of a 
perforated right ear drum in service.  Although such was 
suspected in service, the diagnosis was not confirmed within 
the service medical records, and there is no post-service 
diagnosis of a perforated ear drum.  The veteran, as a 
layman, is not competent to make such a diagnosis.  Indeed, 
the most recent VA examination in January 2000 confirmed that 
there was no evidence of any perforated ear drum.  However, 
the absence of a diagnosis of a perforated right ear drum is 
not critical to the veteran's claim, as there is clear 
evidence of a current diagnosis of bilateral hearing loss, 
and the veteran is competent to testify as to noise exposure 
in service.

Having determined that there is a clear diagnosis of 
bilateral hearing loss and credible evidence of noise 
exposure in service, the remaining question is of a nexus 
between the two.  The Board finds that this requirement is 
satisfied by the September 1999 evaluation from Dr. Higgins 
who opined that the currently diagnosed bilateral 
sensorineural hearing loss was consistent with the noise 
exposure in service.  Dr. Higgins' findings are further 
supported by the January 2000 VA examination, which also 
diagnosed bilateral hearing loss consistent with the history 
of noise exposure in service.  The Board finds that this 
medical evidence sufficient to satisfy the nexus requirement 
for service connection.  38 C.F.R. § 3.303(d).

The evidence at least raises an issue of reasonable doubt, 
the benefit of which should be resolved in the veteran's 
favor.  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102.  Accordingly, the 
Board finds that it is as likely as not that the veteran's 
currently diagnosed bilateral hearing loss is etiologically 
related to his acoustic trauma experienced in service.  
Therefore, service connection is warranted for the claimed 
bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 11 -


- 1 -


